Judgment modified by providing that it be without prejudice to another action, based upon a claim that the money advanced by the Duplex Motion Picture Industries, Inc., as a result of which the debt herein sued upon was created, was received by the Duplex Motion Picture Industries, Inc., as a result of fraudulent practices, and as so modified unanimously affirmed, without costs. We are in accord with the views expressed by Mr. Justice Hallinan at Trial Term. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ.